     Case: 1:18-cv-06918 Document #: 31 Filed: 04/15/19 Page 1 of 1 PageID #:167

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Glenda R. Lawson
                                    Plaintiff,
v.                                                   Case No.: 1:18−cv−06918
                                                     Honorable Matthew F. Kennelly
Mandarich Law Group, LLP
                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 15, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: At the Court's
instance, due to its unavailability on the morning of 4/17/2018, the status hearing set for
that date is vacated and reset to 4/18/2019 at 8:45 AM. In addition, the Court denies
defendant's motion to dismiss. The Court concludes that plaintiff has plausibly alleged a
viable FDCPA claim on the theory that the dunning letters in question, which were sent
under a law firm's letterhead, were issued without the actual involvement of an attorney
and were thus misleading. The Court does not determine, of course, whether plaintiff will
be able to prove a claim under the FDCPA, but only that she has plausibly alleged one.
(mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
